DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Bo Xiao, on 07/18/2022.

The application has been amended as follows: 
17. (Currently amended) A method of forming a display panel, the method comprising: 
forming a first substrate, the first substrate comprising a first sub-portion constituting a first frame supporting portion in a frame area of the display panel; 
forming a groove in the first sub-portion; 
forming a second substrate, the second substrate comprising a second sub-portion constituting the first frame supporting portion in the frame area of the display panel[[;]], and the second sub-portion comprising the elastic material; and 
assembling the first substrate and the second substrate to form a cell, a top part of the second sub-portion being placed in the groove, wherein the first sub-portion comprises a frame sealant, , and a height of the second sub-portion is higher than a height of the first sub-portion along a thickness direction of the display panel; 
wherein the method further includes forming a first spacer in a light shielding area of the display panel and a second spacer in a display area of the display panel, the light shielding area being between the display area and the frame area;
the second sub-portion, the first spacer, and the second spacer are formed by one patterning process; 
an orthographic projection of the first sub-portion on the first substrate completely covers an orthographic projection of the second sub-portion on the first substrate, and an area of the orthographic projection of the first sub-portion on the first substrate is greater than an area of the orthographic projection of the second sub-portion on the first substrate; and  
the groove is proved on a layer, the layer is disposed on the first substrate, and the layer covers an area of the first substrate, and the area is wider than the light shield area.


Reasons for allowance
Claims 1-2,14,16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Yu US 2018/0052347, Tang US 2016/0370631, Jung US 2012/0194494 and Yang CN 206573828U (figs.1-6 and 8-10, See English translation of 16491409_2022-07-18_CN_206573828_U_M.pdf) taken along or in combination, at least fails to disclose or suggest the claim limitations of “a height of the second sub-portion is higher than a height of the first sub-portion along the thickness direction of the display panel; a side of the first sub-portion facing the second sub-portion has a groove, and a side of the second sub-portion facing the first sub-portion is located within the groove; the first sub-portion comprises a frame sealant, and the second sub-portion in the groove is wrapped by the frame sealant; an orthographic projection of the first sub-portion on the first substrate completely covers an orthographic projection of the second sub-portion on the first substrate, and an area of the orthographic projection of the first sub-portion on the first 2Application No.: 16/491,409Docket No.: P190785US00 substrate is greater than an area of the orthographic projection of the second sub-portion on the first substrate; and  the groove is  provided on a layer, the layer is disposed on the first substrate, and the layer covers an area of the first substrate, and the area is wider than the light shield area” along with other claim limitations. Claims 2,14 and 16 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 17, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 17. In addition, Yu US 2018/0052347, Tang US 2016/0370631, Jung US 2012/0194494 and Yang CN 206573828U (figs.1-6 and 8-10, See English translation of 16491409_2022-07-18_CN_206573828_U_M.pdf) taken along or in combination, at least fails to disclose or suggest the claim limitations of “assembling the first substrate and the second substrate to form a cell, a top part of the second sub-portion being placed in the groove, wherein the first sub-portion comprises a frame sealant, the top part of the second sub-portion in the groove is wrapped by the frame sealant, and a height of the second sub-portion is higher than a height of the first sub-portion along a thickness direction of the display panel; an orthographic projection of the first sub-portion on the first substrate completely covers an orthographic projection of the second sub-portion on the first substrate, and an area of the orthographic projection of the first sub-portion on the first 2Application No.: 16/491,409Docket No.: P190785US00 substrate is greater than an area of the orthographic projection of the second sub-portion on the first substrate; and the groove is provided on a layer, the layer is disposed on the first substrate, and the layer covers an area of the first substrate, and the area is wider than the light shield area” along with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871